NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               THELMA S. SOMMER,
                 Claimant-Appellant

                           v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                      2018-2071
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 17-3098, Judge Amanda L. Mere-
dith.
                ______________________

               Decided: October 9, 2018
               ______________________

   THELMA S. SOMMER, Pasadena, TX, pro se.

    DANIEL B. VOLK, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
MARTIN F. HOCKEY, JR., ROBERT EDWARD KIRSCHMAN, JR.,
CHAD A. READLER; BRANDON A. JONAS, Y. KEN LEE, Office
of General Counsel, United States Department of Veter-
ans Affairs, Washington, DC.
2                                         SOMMER v. WILKIE




                 ______________________

    Before NEWMAN, LOURIE, and STOLL, Circuit Judges.
PER CURIAM.
    Thelma S. Sommer appeals the United States Court of
Appeals for Veterans Claims’ decision affirming the Board
of Veterans’ Appeals’ denial of death pension benefits.
Because Mrs. Sommer fails to challenge the validity of the
Veterans Court’s decision based on a rule of law or inter-
pretation of any statute or regulation, or based on a
constitutional issue, we dismiss this appeal for lack of
jurisdiction.
                      BACKGROUND
    Mrs. Sommer is the surviving spouse of Mr. Charles
F. Sommer, Jr., who served in the United States Navy
from 1942 to 1945. See Sommer v. Wilkie, No. 17-3098,
2018 WL 2277811, at *1 (Vet. App. May 18, 2018) (“Veter-
ans Court Decision”). Mr. Sommer passed away in 2005,
after which Mrs. Sommer filed a claim for nonservice-
connected death pension benefits. Id. In January 2006, a
Veterans Affairs (“VA”) Regional Office (“RO”) granted
her claim and awarded her a monthly amount of $591.
Id.   In October 2006, however, the VA terminated
Mrs. Sommer’s death pension benefits because her annual
income exceeded the Maximum Annual Pension Rate
(“MAPR”). Id.
    Mrs. Sommer appealed the VA’s termination of her
benefits, but withdrew that appeal in August 2009. Id.
In August 2010, Mrs. Sommer filed the current claim for
death pension benefits, which an RO denied in 2011. Id.
Thereafter, Mrs. Sommer submitted additional evidence
of medical expenses, which the RO considered, but the RO
declined to reopen Mrs. Sommer’s claim. Id. On Septem-
ber 1, 2017, the Board denied Mrs. Sommer’s claim for
death pension benefits, agreeing that her countable
SOMMER v. WILKIE                                           3



income for the relevant time periods exceeded the MAPR.
Id.; see also J.A. 8–14. Mrs. Sommer appealed the Board’s
decision to the Veterans Court.
     The Veterans Court affirmed the Board’s decision
denying Mrs. Sommer’s death pension benefits. Veterans
Court Decision, 2018 WL 2277811, at *2–3. The Veterans
Court discussed the applicable statutes and regulations
governing death pension benefits, explaining that a
surviving spouse is entitled to the MAPR reduced by the
amount of the surviving spouse’s annual income. Id. at *1
(citing 38 U.S.C. § 1541 & 38 C.F.R. §§ 3.271, 3.272). The
Veterans Court explained that the Board reasonably
calculated Mrs. Sommer’s countable income, including her
social security disability income, and found that her
income exceeded the MAPR. Id. at *2. The Veterans
Court also held that Mrs. Sommer failed to produce any
evidence that her countable income fell below the MAPR
such that she was entitled to death pension benefits
during the relevant time periods. Id. Although the
Veterans Court acknowledged Mrs. Sommer’s general
disagreement with the Board’s decision, it found that she
“raise[d] no specific argument contesting any aspect of the
Board’s decision” and failed “to demonstrate that the
Board’s findings were clearly erroneous or otherwise
inadequately explained.” Id. Accordingly, the Veterans
Court affirmed the Board’s decision. Id.
    Mrs. Sommer appeals. We have jurisdiction pursuant
to 38 U.S.C. § 7292(a).
                        DISCUSSION
    The scope of our review in an appeal from the Veter-
ans Court is limited. We may review a Veterans Court
decision “with respect to the validity of a decision of the
[Veterans] Court on a rule of law or of any statute or
regulation . . . or any interpretation thereof . . . that was
relied on by the [Veterans] Court in making the decision.”
38 U.S.C. § 7292(a). Except to the extent an appeal raises
4                                         SOMMER v. WILKIE




a constitutional issue, we “may not review (A) a challenge
to a factual determination, or (B) a challenge to a law or
regulation as applied to the facts of a particular case.”
Id. § 7292(d)(2).
    On appeal, Mrs. Sommer asserts that she is entitled
to her husband’s retirement benefits. Mrs. Sommer fails,
however, to challenge any particular aspect of the Veter-
ans Court’s decision. Mrs. Sommer does not challenge the
Veterans Court’s decision based on a rule of law or the
validity or interpretation of any statute or regulation.
Nor does Mrs. Sommer raise a constitutional issue.
Indeed, the Veterans Court’s decision neither involved a
question regarding the validity or interpretation of a
statute or regulation, nor decided a constitutional issue.
Rather, the Veterans Court affirmed the Board’s use of
the applicable laws and regulations governing death
pension benefits to the facts of Mrs. Sommer’s case. As
we understand Mrs. Sommer’s appeal, she merely seeks
review of the Board’s application of law to the facts of her
case, which we lack jurisdiction to do. See id.; see also
Sullivan v. McDonald, 815 F.3d 786, 789 (Fed. Cir. 2016)
(“We may not review factual determinations or applica-
tion of law to fact.”). Accordingly, we dismiss this appeal.
                       CONCLUSION
    Because Mrs. Sommer does not raise any issue within
our limited jurisdiction, we dismiss this appeal.
                      DISMISSED
                          COSTS
    No costs.